Order of the Human Rights Appeal Board, entered September 13, 1979, which affirmed as amended an order of the Commission of the State Division of Human Rights entered December 4, 1978, unanimously annulled, on the law, and the petition granted, without costs or disbursements. The record is clear that petitioner did not provide paid sick leave because complainant was terminating her position with petitioner. The evidence establishes that this was petitioner’s uniform practice for female and male employees alike who were employed by him. Only when an employee expected to return to work did he or she receive fully paid sick leave. It therefore follows that complainant was not discriminated against on the basis of her sex and that the decision under review was not supported by substantial evidence (see Matter of Garrow [Levine], 52 AD2d 708). Concur—Kupferman, J. P., Birns, Fein, Markewich and Lupiano, JJ.